Case: 1:10-cv-O4603 Document #: 781 Filed: 11/28/18 Page 1 of 1 PagelD #:13358

U.S. District Court for the Northern District Of illinois
Attorney Appearance Form

 

Case Title: Lippert v. Ba|dwin Case Number: 10-cv-4603

An appearance is hereby filed by the undersigned as attorney for:
Plaintiffs

Attorney name (type or print): Nicole Schu|t
Firm: Uptown People's Law Center

Street address: 4413 N Sheridan
City/State/Zip; Chicago, |L 60640

Bar lD Number: 6306949 Te|ephone Number: 773-769-1411

(See item 3 in instructions)

Email Address: nicole@uplcchicago.org

Are you acting as lead counsel in this case? |:| Yes No
Are you acting as local counsel in this case? |:| Yes No
Are you a member of the court’s trial bar? Yes l:| No

|f this case reaches trial, Will you act as the trial attorney? |:| Yes No

lf this is a criminal case, check your status. ]:\ Retained Counsel

\: Appointed Counsel
lf appointed counsel, are you

|:| Federal Defender
[:]CJA Panel Attorney

 

ln order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
l declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on November 28, 2018

Attorney signature: S/ NiCO|e SChu|t
(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015

